Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 17, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159553
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  DEBBIE SCHLUSSEL, a/k/a DEBORAH K.                                                                   Elizabeth T. Clement
  SCHLUSSEL,                                                                                           Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiff-Appellant,
  v                                                                 SC: 159553
                                                                    COA: 341202
                                                                    Washtenaw CC: 17-000838-CZ
  CITY OF ANN ARBOR,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 26, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 17, 2019
           s1010
                                                                               Clerk